Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This Office Action is in response to the amendment filed on 08/26/2022.
Claims 1-25 are pending for consideration.
Claims 1-6, 8-16, and 18-21 have been amended.
Claims 1, 9, 10, 11, 14 and 15 have overcome previous 35 U.S.C. 112(b) rejection.
Response to Arguments
Applicant's arguments filed on 08/26/2022 have been fully considered but they are not persuasive.
Applicant argues on page 12 of the Remarks that neither Spurlock 1 nor Spurlock 2 mention data inspection, much less a inspection class policy that specifies one or more of a class of inspection tool (malware scanning tool).  
In response to the above argument, Examiner respectfully disagrees, Spurlock 1 does teach the use of an inspection tool that inspects data within a network domain (¶16: In addition, the system may provide analytics including machine-learning based analytics that allow for automatic adjustment of authorization control (inspection class policy) based on various conditions, changes, and events that may occur in the system. Conditions, changes and events that may occur in the system may include a cyber threat (e.g., a ransomware attack, a malware attack (inspection tool), a security alert from a business security alert system, a terror attack, and others). As can be seen in the cited paragraph the authorization control (inspection class policy) can adjust the authorizations levels if a malware attack is detected in a system (inspection tool). Therefore, Spurlock 1 does teach the disputed limitation.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4-6, 11, 14-16, 19-23 and 25 is/are rejected under 35 U.S. C. 102(a)(2) as being unpatentable over Spurlock_1 (EP 3,617,918 A1).
Regarding Claim 1
Spurlock_1 discloses:
A system comprising: a memory; and at least one processor to: continuously store metadata results associated with one or more of a plurality of ransomware attacks, a plurality of inspection class policy definitions, a plurality of data protection operations, and operational forensics data as machine learning training data (¶99: “The machine learning module 212 may be presented with training data regarding the entire lifecycle (continuously store) of each business project that may include one or more of types of security events that occur during projects … business defined security policies (class policy definitions) … ransomware and cyber-attack monitors, data protection activities … network traffic, other types of training data (machine learning training data).”); continuously monitor for one of a new security condition and event; detect one of the new security condition and event; determine an appropriate inspection class policy based on the one of the new security condition and event ((¶99: “The machine learning module 212 may be presented with training data regarding the entire lifecycle (continuously store) of each business project that may include one or more of types of security events that occur during projects … business defined security policies (class policy definitions) … ransomware and cyber-attack monitors, data protection activities … network traffic, other types of training data (machine learning training data).”); ¶102-103: “The system 100 (cyber security analysis)may continually monitor for indications of a security event such as a ransomware or other cyber-attack, heightened environment security alert levels … the system 100 may demote certain authorization levels across the system 100 and its associated network, cloud computing system, and other computing systems and environments to limit access in times of heightened threat. The machine learning module 212 may change authorization adjustment rules to be enforced during future security events.”), wherein the inspection class policy specifies one or more of a class of inspection tool or a specific level of inspection to perform using a particular class of inspection tool within a defined security zone; based on the determined inspection class policy, determine the class of inspection tool or the specific level of inspection to perform using the particular class of inspection tool; and execute the determined class of inspection tool or the specific level of inspection to perform using the particular class of inspection tool based on the machine learning training data (¶16: In addition, the system may provide analytics including machine-learning based analytics that allow for automatic adjustment of authorization control (inspection class policy) based on various conditions, changes, and events that may occur in the system. Conditions, changes and events that may occur in the system may include a cyber threat (e.g., a ransomware attack, a malware attack (inspection tool), a security alert from a business security alert system, a terror attack, and others).  
Regarding Claim 4
Spurlock_1 discloses

 The system of claim 1, the at least one processor further to determine a type of data associated with the determined inspection class policy, determine whether the type of data is one of an executable file and a program file, and perform a scan of the data (¶11: “The system of clause 1, the at least one processor further to receive the training data, analyze the training data, and generate the at least one machine learning rule.”, The inspection class will utilize the training data in order to generate business defined security policies ¶99.).
Regarding Claim 5
Spurlock_1 discloses
 	The system of claim 1, the at least one processor further to continuously determine whether the one of the new security condition and event indicates a ransomware attack and dynamically increase a time range to use the class of inspection tool (¶16: In addition, the system may provide analytics including machine-learning based analytics that allow for automatic adjustment of authorization control (inspection class policy) based on various conditions, changes, and events that may occur in the system. Conditions, changes and events that may occur in the system may include a cyber threat (e.g., a ransomware attack, a malware attack (inspection tool), a security alert from a business security alert system, a terror attack, and others; ¶75: “A duration of time associated with transient or temporary promotions or demotions of privileges may be determined based on security policies, durations of projects, security alert levels associated with the system 100.”, A security policy may demote a user’s privilege for a period of time if a security incident occurs and will restore the privilege once the policy is done inspecting the security incident).  

Regarding Claim 6
Spurlock_1 discloses
The system of claim 1, the at least one processor further to enable dynamic inspection of data associated with the determined inspection class policy and perform dynamic inspection of the data associated with the determined inspection class policy (¶11: “The system of clause 1, the at least one processor further to receive the training data, analyze the training data, and generate the at least one machine learning rule.”, The inspection class will utilize the training data in order to generate business defined security policies ¶99.).  

Regarding Claim 11
A method comprising: continuously storing, by at least one processor, metadata results associated with a plurality of ransomware attacks, a plurality of inspection class policy definitions, a plurality of data protection operations, and operational forensics data as machine learning training data; continuously monitoring, by the at least one processor, for one of a new security condition and event; detecting, by the at least one processor, one of the new security condition and event; determining, by the at least one processor, an appropriate inspection class policy based on the one of the new security condition and event, wherein the inspection class policy specifies one or more of a class of inspection tool or a specific level of inspection to perform using a particular class of inspection tool within a defined security zone; based on the determined inspection class policy, determining, by the at least one processor, the class of inspection tool or the specific level of inspection to perform using the particular class of inspection toolthe determined class of inspection tool or specific level of inspection to perform using the particular class of inspection tool(Refer to rejection in Claim 1).
Regarding Claim 14
The method of claim 11, further comprising determining a type of data associated with the determined inspection class policy, determining whether the type of data is one of an executable file and a program file, and performing a scan of the data (Refer to rejection in Claim 4).
Regarding Claim 15
The method of claim 11, further comprising continuously determining whether the one of the new security condition and event indicates a ransomware attack and dynamically increasing a time range to use the class of inspection tool (Refer to rejection in Claim 5).  
Regarding Claim 16
 	The method of claim 11, further comprising enabling dynamic inspection of data associated with the determined inspection class policy and performing dynamic inspection of the data associated with the determined inspection class policy (Refer to rejection in Claim 6). 

Regarding Claim 19
The method of claim 11, wherein the specific level of inspection to perform using the particular class of inspection tool is a first specific level of inspection to perform using the particular class of inspection tool, further comprising adjusting a risk of future attacks by performing a second specific level of inspection to perform using the particular class of inspection tool different than the first specific level of inspection to perform using the particular class of inspection tool based on the machine learning training data (Refer to rejection in Claim 9).

Regarding Claim 20
The method of claim 11, wherein the class of inspection tool is a first class of inspection tool, further comprising adjusting a risk of future attacks by performing a second class of inspection tool different than the first class of inspection tool based on the machine learning training data (Refer to rejection in Claim 10).

Regarding Claim 21
A non-transitory computer-readable storage medium, having instructions stored thereon that, when executed by a computing device cause the computing device to perform operations, the operations comprising: continuously storing metadata results associated with a plurality of ransomware attacks, a plurality of inspection class policy definitions, a plurality of data protection operations, and operational forensics data as machine learning training data; continuously monitoring for one of a new security condition and event; detecting one of the new security condition and event; determining an appropriate inspection class policy based on the one of the new security condition and event, wherein the inspection class policy specifies one or more of a class of inspection tools or a specific level of inspection to perform using a particular class of inspection tool within a defined security zone; based on the determined inspection class policy, determine the class of inspection tool or the specific level of inspection to perform using the particular class of inspection tool, and executing the determined tool  or specific level of inspection to perform using the particular class of inspection tool based on the machine learning training data (Refer to rejection in Claim 10).

Regarding Claim 22
Spurlock_1 discloses
The system of claim 1, wherein the determined inspection tool is one of a virus scanning tool, a malware scanning tool, a data distortion scanning tool, and a data destruction scanning tool ((¶16: In addition, the system may provide analytics including machine-learning based analytics that allow for automatic adjustment of authorization control (inspection class policy) based on various conditions, changes, and events that may occur in the system. Conditions, changes and events that may occur in the system may include a cyber threat (e.g., a ransomware attack, a malware attack (inspection tool), a security alert from a business security alert system, a terror attack, and others; ¶98 and 103: “The machine learning module 212 may, in the future, decrease privilege levels for such users associated with the particular project team. For example, each user may be granted a first level of privilege instead of a previously assigned second level of privilege (first data protection operation will decrease a user’s access to a system); The machine learning module 212 may restrict external network traffic in order to limit access to enterprise data and resources (second data protection operation will decrease network traffic to a system).”).  

Regarding Claim 23
Spurlock_1 discloses:
The system of claim 1, wherein the determined inspection tool is configured for scanning a particular type of file or database (¶16: In addition, the system (database) may provide analytics including machine-learning based analytics that allow for automatic adjustment of authorization control (inspection class policy) based on various conditions, changes, and events that may occur in the system. Conditions, changes and events that may occur in the system may include a cyber threat (e.g., a ransomware attack, a malware attack (inspection tool), a security alert from a business security alert system, a terror attack, and others).
Regarding Claim 25
Spurlock_1 discloses:
The system of claim 1, wherein inspection class policy defines a specific type of data to be inspected at a certain time or upon occurrence of a certain event during a lifecycle of the data, the lifecycle including one or more of creation, modification, backup, replication, or recovery (¶16: In addition, the system may provide analytics including machine-learning based analytics that allow for automatic adjustment of authorization control (inspection class policy) based on various conditions, changes, and events that may occur in the system. Conditions, changes and events that may occur in the system may include a cyber threat (e.g., a ransomware attack, a malware attack (inspection tool), a security alert from a business security alert system, a terror attack, and others; ¶80: The detection of multiple security events within a pre-specified time period may increase an environment security alert level. If no security events are detected within another pre-specified time period, then the environment security level may be decreased.).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention
is not identically disclosed as set forth in section 102, if the differences between the claimed
invention and the prior art are such that the claimed invention as a whole would have been obvious
before the effective filing date of the claimed invention to a person having ordinary skill in the art
to which the claimed invention pertains. Patentability shall not be negated by the manner in which
the invention was made.
Claim(s) 2, 3, 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Spurlock_1 (EP 3,617,918 A1) as applied to claims 1 and 11 above, in view of Spurlock_2 (EP 3,683,680 A1).
	Regarding Claim 2

Spurlock_1 doesn’t disclose the following limitation “the at least one processor further to determine an inspection manager to perform the determined class of inspection tool or specific level of inspection to perform using the particular class of inspection tool and notify the inspection manager”
Spurlock_1 and Spurlock_2 discloses:
The system of claim 1, the at least one processor further to determine an inspection manager to perform the determined class of inspection tool or specific level of inspection to perform using the particular class of inspection tool and notify the inspection manager (Spurlock_1 ¶16: In addition, the system may provide analytics including machine-learning based analytics that allow for automatic adjustment of authorization control (inspection class policy) based on various conditions, changes, and events that may occur in the system. Conditions, changes and events that may occur in the system may include a cyber threat (e.g., a ransomware attack, a malware attack (inspection tool), a security alert from a business security alert system, a terror attack, and others; Spurlock_2 ¶83: “The ADP analytics manager application (inspection manager) 110B may include an analytics manager module 306 that receives data, performs analysis and implements behaviors in the ADP accelerator server computing device 106 based on components, events, and conditions in the data protection environment associated with the ADP accelerator server computing device.” ¶84: “The ADP analytics manager application 110B may include a monitoring alerting reporting manager module 308 that monitors and collects data from components (inspection operation) in the environment associated with the ADP accelerator server”).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Spurlock_1 in order to include a feature where an inspection manager can be configured to perform a class inspection operation in which data from a server is collected as taught by Spurlock_2. One of ordinary skill in the art would have been motivated to do so because Spurlock_2 recognizes that by implementing this feature an inspection manager can implement a data protection operation based on the data that is collected (¶83).



Regarding Claim 3

Spurlock_1 does not disclose the following limitation “the at least one processor further to determine an inspection director to perform the cyber security analysis and have the inspection director invoke an appropriate cyber security analysis module” 
Spurlock_2 discloses:
The system of claim 1, the at least one processor further to determine an inspection director to perform [[the]] a cyber security analysis and have the inspection director invoke an appropriate cyber security analysis module (¶57: “The analytics director module of the ADP analytics server computing device 104 may detect that there is a high security alert condition in the environment.” ¶77: “The ADP analytics director application 110A may include a data traffic control director module 210 that analyzes monitoring data from the monitoring alerting reporting director module 208. The director module 210 also may dynamically adjust or shape network or storage traffic throughputs allowed based on current …  security alert levels, … and/or other conditions or events in the environment.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Spurlock_1 in order to include a feature where an inspection director can be configured to perform a cyber security analysis operation on the data from a server as taught by Spurlock_2. One of ordinary skill in the art would have been motivated to do so because Spurlock_2 recognizes that by implementing this feature an inspection director can implement a data reroute in a server if the cyber security analysis detects a security alert (¶57).
Regarding Claim 12
The method of claim 11, further comprising determining an inspection manager to perform determined class of inspection tool or specific level of inspection to perform using the particular class of inspection tool and notifying the inspection manager (Refer to rejection in Claim 2).
Regarding Claim 13
 	The method of claim 11, further comprising determining an inspection director to perform [[the]]a cyber security analysis and having the inspection director invoke an appropriate cyber security analysis module (Refer to rejection in Claim 3).  

Claim(s) 7, 8, 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Spurlock_1 (EP 3,617,918 A1), in view of Spurlock_2 (EP 3,683,680 A1), and in further view of DeWitte (US 2018/0096153 A1).
Regarding Claim 7:
Spurlock_1 and Spurlock_2 do not disclose the following limitation “the at least one processor further to perform a historical analysis of attacks against a particular data object, determine at least one of an attack pattern and an attack timing, and determine an attack source based on the historical analysis”
DeWitte discloses:
The system of claim 1, the at least one processor further to perform a historical analysis of attacks against a particular data object, determine at least one of an attack pattern and an attack timing, and determine an attack source based on the historical analysis (¶60: “The scenario simulation module 300 uses this analysis in deriving possible corrective actions which will be presented to the user through a visualization module 400… the timing and execution of the cyber-attack, from a threat and attack pattern knowledge 900 and external sources knowledge 1000.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Spurlock_1 and Spurlock_2 in order to include a feature where a processor can be configured to determine an attack pattern and timing that has occurred from an attack source as taught by DeWitte. One of ordinary skill in the art would have been motivated to do so because DeWitte recognizes that by implementing this feature a processor can formulate a response action in order to combat the detected cyber-attack-related against the industrial control system  (Abstract: “Method includes collecting data and information from internal sources on the industrial control system collecting data and information from sources external to the industrial control system aggregating the data and information collected from internal and external sources into one or more databases and knowledge bases and comparing the collected data and information to previously collected data and information so as to formulate a response to a detected cyber-attack-related incident against the industrial control system.”). 
Regarding Claim 8:
Spurlock_1 does not disclose the following limitation “the at least one processor further to send an instruction to an inspection director to use the determined inspection tool on at least one data object similar to the particular data object and initiate restricted access control to the at least one data object similar to the particular data object”
Spurlock_1 and Spurlock_2 disclose: 
The system of claim 7, the at least one processor further to send an instruction to an inspection director to use the determined inspection tool on at least one data object similar to the particular data object and initiate restricted access control to the at least one data object similar to the particular data object (Spurlock_1 ¶16: In addition, the system may provide analytics including machine-learning based analytics that allow for automatic adjustment of authorization control (inspection class policy) based on various conditions, changes, and events that may occur in the system. Conditions, changes and events that may occur in the system may include a cyber threat (e.g., a ransomware attack, a malware attack (inspection tool), a security alert from a business security alert system, a terror attack, and others; Spurlock_2 ¶90: “The analytics director module 206 … may continually analyze at least one of metrics, events, and conditions in the data protection environment of the communications network 108. The ADP analytics server computing device 104 may obtain a first level of data from at least one hardware device in the communications network 108. The ADP analytics server computing device 104 may detect that one of a condition and an event has occurred in the communications network 108 and may automatically transmit an instruction to modify the first level of data obtained from the at least one hardware device to a second level of data … This may mean that the data is collected more often at a higher frequency of time and/or more detailed or higher fidelity data is collected.”).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the teachings of Spurlock 1, Spurlock 2 and DeWitte in order to include a feature where an inspection director can be configured to inspect a data object that is similar to another data object as taught by Spurlock_2. One of ordinary skill in the art would have been motivated to do so because Spurlock_2 recognizes that by implementing this feature an inspection director can transmit a similar data object to a second data level, this ensures that the data set will be collected at a faster rate in order to ensure that it doesn’t contain an security threats (¶90).

Regarding Claim 17:
The method of claim 11, further comprising performing a historical analysis of attacks against a particular data object, determining at least one of an attack pattern and an attack timing, and determining an attack source based on the historical analysis (Refer to rejection in Claim 7).  

Regarding Claim 18:
 (Currently Amended) The method of claim 17, further comprising sending an instruction to an inspection director to use determined inspection tool on at least one data object similar to the particular data object and initiating restricted access control to the at least one data object similar to the particular data object (Refer to rejection in Claim 8).  

Claim(s) 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Spurlock_1 (EP 3,617,918 A1), in view of Dalcher (US 2014/0096252 A1).
Regarding Claim 9 
Spurlock_1 does not disclose “wherein the specific level of inspection to perform using the particular class of inspection tool is a first specific level of inspection to perform using the particular class of inspection tool, the at least one processor further to adjust a risk of future attacks by performing a second specific level of inspection to perform using the particular class of inspection tool different than the first specific level of inspection to perform using the particular class of inspection tool based on the machine learning training data”
Dalcher discloses
The system of claim 1, wherein the specific level of inspection to perform using the particular class of inspection tool is a first specific level of inspection to perform using the particular class of inspection tool, the at least one processor further to adjust a risk of future attacks by performing a second specific level of inspection to perform using the particular class of inspection tool different than the first specific level of inspection to perform using the particular class of inspection tool based on the machine learning training data (¶33 and 34 The scanning may include searching data stored on the system for patterns that match identified patterns of unwanted data (e.g. malware patterns, etc.). In one embodiment, the scanning may be expanded with respect to a base level (a first scanner used for finding a first specific level) of scanning implemented during the identification of the predetermined activity in operation 302. The base level of scanning may be capable of scanning a first subset of file operations for unwanted data, whereas the expanded scanning (a second scanner used for finding a second scanning) may be capable of scanning a second subset of file operations that includes more file operations than then first subset. As another option, the expanded scanning (second scanning) may be capable of scanning more portions of memory of the system than that capable of being scanned by the base level scanning (The second scanning will be more in-depth when compared to the first scan.).). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Spurlock_1 in order to include a feature in which different malware inspection tools can be used to scan malware at different levels within a system as taught by Dalcher. One of ordinary skill in the art would have been motivated to do so because Dalcher recognizes that by implementing this feature the inspection tools can determine if a system is infected with malware using various level of scanning (¶33 and 34).
Regarding Claim 10 
Spurlock_1 discloses
The system of claim 1, wherein the class of inspection tool is a first class of inspection tool, the at least one processor further to adjust a risk of future attacks by performing a second class of inspection tool different than the first class of inspection tool based on the machine learning training data (¶33 and 34 The scanning may include searching data stored on the system for patterns that match identified patterns of unwanted data (e.g. malware patterns, etc.). In one embodiment, the scanning may be expanded with respect to a base level (a first scanner used for finding a first specific level) of scanning implemented during the identification of the predetermined activity in operation 302. The base level of scanning may be capable of scanning a first subset of file operations for unwanted data, whereas the expanded scanning (a second scanner used for finding a second scanning) may be capable of scanning a second subset of file operations that includes more file operations than then first subset. As another option, the expanded scanning (second scanning) may be capable of scanning more portions of memory of the system than that capable of being scanned by the base level scanning (The second scanning will be more in-depth when compared to the first scan.).).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Spurlock_1 in order to include a feature in which different malware inspection tools can be used to scan malware at different levels within a system as taught by Dalcher. One of ordinary skill in the art would have been motivated to do so because Dalcher recognizes that by implementing this feature the inspection tools can determine if a system is infected with malware using various level of scanning (¶33 and 34).

Claim(s) 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Spurlock_1 (EP 3,617,918 A1), in view of SALDANHA (US 2021/0012004 A1).
Regarding Claim 24
Spurlock_1 does not disclose the following limitation “wherein the particular type of file comprises an executable file”
SALDANHA discloses:
 The system of claim 23, wherein the particular type of file comprises an executable file (¶38: User device 210 may inspect … a malware inspection element associated with a malware inspection tool … user device 210 may provide, to inspection platform 220, a file to be inspected and an instruction, a request, and/or the like, to perform malware inspection of the file.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Spurlock_1 in order to include a feature a malware inspection tool will inspect a file within a system as taught by SALDANHA. One of ordinary skill in the art would have been motivated to do so because SALDANHA recognizes that by implementing this feature an inspection tool can determine if a file within a system is infected with malware (¶38).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAAD ABDULLAH whose telephone number is 571-272-1531. The examiner can normally be reached on Monday-Friday 9am-5pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, LYNN FEILD can be reached on 571-272-2092. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SAAD AHMAD ABDULLAH/             Examiner, Art Unit 2431                                                                                                                                                                                           
	/LYNN D FEILD/             Supervisory Patent Examiner, Art Unit 2431